Citation Nr: 9932683	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for boils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946 and from May 1950 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1997, from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
boils.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  During service, the appellant was treated for sebaceous 
cysts and "furuncles", which, at the time appeared to be 
acute and transitory.

3.  The sebaceous cysts are first shown to have recurred in 
September 1992 and again in April 1997.

4.  The report from the most recent VA examination suggests 
that the veteran's current residuals of sebaceous cysts, 
manifested as scarring, are due to an intermittent, constant 
disease process that had its onset during active service.


CONCLUSION OF LAW

Residuals of sebaceous cysts were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that in essence, that he is entitled to 
service connection for "boils."  He asserts that he was 
first treated for boils during active duty and has continued 
to suffer boils on occasion after service.

Service medical records revealed treatment for a furuncle of 
the buttocks in January 1945.  The history of furuncle on the 
buttocks was noted on his March 1946 separation examination.  

The report from a January 1948 VA examination revealed the 
history of the excision of the boil from his buttocks in 
January 1945; otherwise no skin anomalies were noted.  

Service medical records from his subsequent periods of active 
service revealed that in October 1953 he underwent an 
excision of a firm, tender nodule overlying right pubic 
tubercle for several weeks, and at the time of biopsy the 
lesion appeared to be fibrous and fatty tissue containing a 
number of smaller blood vessels which radiated in from all 
directions.  The diagnosis from the October 1953 pathology 
was panniculitis with scarring.  In February 1965, he was 
seen for a lump on the right shoulder blade and was assessed 
with a sebaceous cyst.  It subsequently became infected, but 
by March 1965 it was draining and the veteran was placed on 
Tetracycline.  His separation examination in 1967 noted no 
evidence of skin boils or cysts.

Treatment notes from the Homestead Air Force Base hospital 
between 1988 and 1996 showed dermatology treatment and 
excisions of lesions associated with skin cancer, for which 
service connection has already been established.  This 
included the excision of a lesion in the right shoulder that 
was basal cell carcinoma (BCC) in August 1993.  These 
treatment notes did not indicate that the numerous lesions 
documented were sebaceous cysts or "boils" similar to those 
treated inservice.  
Treatment for boils was shown in September and October 1992.  
In September 1992, a 25 year history of "carbuncle" of the 
left part of chest wall over scapula was given and an 
assessment of sebaceus cyst abscess of the left shoulder was 
rendered, with incision and drainage of the same performed.  
In early October 1992 the incision and drainage site of the 
left shoulder was noted to be draining cheesy appearing and 
yellowish material over several days and healing slowly.  By 
October 9, 1992, the wound was healing with decrease in 
redness and minimal drainage.

In November 1996 the veteran underwent a VA dermatological 
examination to evaluate his skin, as it related to BCC.  He 
was noted to have very actinic and somewhat atrophic skin, 
with no active lesions suspicious for carcinoma, but numerous 
keratosis present, including an area where a lesion was 
recently treated, which was characterized by erythema but no 
visible tumor.  The skin examination made no findings 
regarding the presence of, or residuals from, sebaceous cysts 
or "boils."  The only skin disorder diagnosed was multiple 
BCC syndromes, by history.

In September 1996, the veteran treated at the Naval Home 
Clinic for lesions on the back, scalp and forehead.  In April 
1997, he underwent incision and drainage of a sebaceous cyst 
abscess of the left scapular area.  In April 1997, he 
continued to have grayish-whitish drainage from the incision 
and drainage area.  By May 1997 the wound over the left 
scapular area was clean, with no drainage.  In June 1997 the 
sebaceous cyst abscess of the left scapular area incision and 
drainage site had a small amount of drainage, and examination 
revealed small amount of granulomatous tissue extruding.

The report from a December 1998 VA examination revealed a 
history elicited from the veteran of recurrent boils, mostly 
in his back, since 1945.  He gave a history of the first boil 
on the upper part of the left buttock, which grew larger and 
had to be drained after incision.  This healed normally, 
leaving a small scar. After that he had several boils on 
different occasions, some of which needed to be drained.  He 
still complained of getting occasional boils, mostly on his 
back.  The last boil, which needed incision, was in 1997.  
The onset and course of the disease was described in the 
December 1998 examination as "intermittent, constant."  The 
date of onset of the disease as (given) in history, which has 
been intermittent in nature.  There was no current treatment, 
and no active boils or abscess found on the day of the 
examination.  There were several scars from old boils, which 
were incised, the evidence of which were present, with small 
scars on his back and the upper part of his buttocks near the 
folds posteriorally.  Several well-healed scars were also 
noted on his back chest wall, as well as two small cysts 
between 1/2 cm to 1 and 1/2 cm noted at chest wall.  Also noted 
were several keratotic spots all over his body.  The 
diagnosis rendered was several small scars from lanced boils 
noted on his back and chest wall and right buttock.  No 
significant disfigurement, disability or residuals were noted 
from these scars.  Also noted were multiple actinic keratosis 
scattered all over the body, and a few skin boils of 
furuncles noted.

Analysis

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, in presenting medical evidence suggesting 
inservice origin of current sebaceous cyst residuals, he has 
presented a claim that is plausible.  He has not alleged any 
records of probative value that may be obtained, and which 
have not already been associated with the claims file, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) is 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Furthermore, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
after consideration of all procurable evidence, a reasonable 
doubt arises as to service origin, degree of disability or 
any other point, such doubt shall be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (1999).

Upon review of the evidence, the Board finds that service 
connection is warranted for residuals of sebaceous cysts, 
currently shown to be manifested as scarring on most recent 
VA examination of December 1998.  The service records reveal 
that the veteran was diagnosed with "furuncle" of the 
buttocks in 1945 and a sebaceous cyst of the right shoulder 
blade.  Postservice recurrence is first shown by medical 
evidence in September 1992.  The report from the most recent 
VA examination of December 1998, described the date of onset 
of the (sebaceous cyst) disease as given in the medical 
history (since 1945) and described the disease as 
intermittent in nature.  This medical opinion, which was 
rendered following examination and review of the claims file, 
is competent medical evidence of a nexus between the 
veteran's current residuals of sebaceous cysts, presently 
manifested by scarring, and active service.  Under the 
circumstances of this case, it appears as likely as not that 
the veteran's current residuals of sebaceous cysts were 
incurred during active duty and have remained intermittently 
chronic in the years after service.  Resolving all reasonable 
doubt in favor of the veteran, a grant of service connection 
for boils is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The veteran's claim for service connection for residuals of 
sebaceous cysts (boils) is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

